Exhibit 10.28

AMENDMENT NUMBER 1 TO SENIOR SUBORDINATED DISCOUNT NOTE

This Amendment Number 1 to Senior Subordinated Discount Note (this “Amendment”)
dated as of December [19], 2006, is made and entered into by and between
Verticalnet, Inc., a Pennsylvania corporation (the “Company”), and Radcliffe
SPC, Ltd. for and on behalf of the Class A Convertible Crossover Segregated
Portfolio (the “Holder”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Senior Subordinated Discount
Note dated May 16, 2006 issued by the Company in favor of the Holder (the
“Original Note”).

WHEREAS, the Original Note was in the aggregate principal amount of $5,300,000
and had a maturity date of the earlier of (i) November 18, 2007, (ii) the date
on which any Fundamental Transaction is consummated or (iii) such earlier time
as provided in the Original Note; and

WHEREAS, the Company and the Holder desire to increase the aggregate principal
amount of the Original Note from $5,300,000 to $5,500,000 and simultaneously
extend the maturity date of the Original Note to the earlier of (i) April 1,
2008, (ii) the date on which any Fundamental Transaction is consummated or
(iii) such earlier time as provided in the Original Note.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Principal. The defined term “Principal” set forth in the Original Note is
hereby amended and restated to mean $5,500,000.

 

2. Maturity. The second sentence of Section (1) (MATURITY) of the Original Note
is hereby amended and restated in its entirety to read as follows:

“The “Maturity Date” shall be the earlier of (i) April 1, 2008, (ii) the date on
which any Fundamental Transaction is consummated or (iii) such earlier time as
provided herein.”

 

3. Interest. For the avoidance of doubt, the Company and the Holder acknowledge
and agree that (i) Interest payable on the next Interest Date on January 1, 2007
(the “January 2007 Interest Date”) shall be based on Interest accruing at the
Interest Rate on $5,300,000 for a period of [79] days and Interest accruing at
the Interest Rate on $5,500,000 for a period of [11] days, and (ii) from and
after the January 2007 Interest Date, Interest on remaining unpaid Principal (as
such term is as amended hereby) shall accrue and be payable on each Interest
Date as set forth in the Original Note; provided, however, that the increase in
the principal amount of the Original Note as set forth herein shall not result
in any additional Interest owing from the Company to the Holder for any period
prior to the January 2007 Interest Date.



--------------------------------------------------------------------------------

4. Restatement of Original Note. Except as amended hereby or agreed to herein,
all of the provisions of the Original Note shall remain in full force and
effect.

 

5. Governing Law. This Amendment shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Amendment shall be governed by, the internal laws of the
Commonwealth of Pennsylvania, without giving effect to any choice of law or
conflict of law provision or rule (whether of the Commonwealth of Pennsylvania
or any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the Commonwealth of Pennsylvania.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
(delivery of which may occur via facsimile or e-mail in pdf format), each of
which when so executed and delivered shall be an original hereof, and it shall
not be necessary in making proof of this Amendment to produce or account for
more than one counterpart hereof.

 

7. Severability. The provisions of this Amendment and other agreements and
documents referred to herein are to be deemed severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment Number 1 to Senior
Subordinated Discount Note to be executed effective as of the date first written
above.

 

VERTICALNET, INC. By:  

/s/ Gene S. Godick

Name:   Gene S. Godick Title:   Executive Vice President and Chief Financial
Officer

 

RADCLIFFE SPC, LTD.

for and on behalf of the Class A Convertible Crossover
Segregated Portfolio

By:   RG Capital Management, L.P.   By:   RGC Management Company, LLC   By:  

/s/ Gerald Stahlecker

  Name:   Gerald Stahlecker   Title:   Managing Director

 

3